Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 28, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  147611(33)                                                                                            Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  FARM BUREAU MUTUAL INSURANCE                                                                             David F. Viviano,
  COMPANY OF MICHIGAN,                                                                                                 Justices
           Plaintiff-Appellant,
  v                                                                  SC: 147611
                                                                     COA: 311811
                                                                     Gratiot CC: 11-011662-CK
  LAURIE BOWERS, CARL BOWERS,
  JULIE BOWERS and NICHOLAS BOWERS,
           Defendants-Appellees.

  _____________________________________/

        On order of the Court, the motion for reconsideration of this Court’s November
  27, 2013 order is considered, and it is DENIED, because it does not appear that the order
  was entered erroneously.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 28, 2014
         p0224
                                                                                Clerk